 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   IDEAPROS, LLC,                                       Case No.: 3:19-cv-2307-JAH-AHG
12                                       Plaintiff,       ORDER MODIFYING EARLY
     v.                                                   NEUTRAL EVALUATION AND
13
                                                          CASE MANAGEMENT
14   SCOTT SANBORN,                                       CONFERENCE TO BE
                                      Defendant.          TELEPHONIC AND ISSUING
15
                                                          UPDATED PROCEDURES
16
17
18
19
20
21
22
           On February 11, 2020, the Court scheduled the Early Neutral Evaluation (“ENE”)
23
     and Case Management Conference (“CMC”) in this matter for April 24, 2020 at 9:30 a.m.
24
     ECF No. 7. In accordance with the Local Rules, the Court required personal attendance of
25
     all parties, party representatives, including claims adjusters for insured defendants, and the
26
     primary attorney(s) responsible for the litigation. Id. at 2. On March 17, 2020, Chief Judge
27
     Larry A. Burns issued an Order in response to the COVID-19 public emergency
28

                                                      1
                                                                                3:19-cv-2307-JAH-AHG
 1   (“CJO #18”)1 which, among other things, suspends the requirement under Civil Local Rule
 2   16.1(a) that ENEs be conducted in person to protect public safety and prevent the spread
 3   of COVID-19. See CJO #18 at ¶ 9. Accordingly, the Court MODIFIES the ENE and CMC
 4   to be telephonic for all attendees. To facilitate this modification, the Court hereby
 5   ORDERS as follows:
 6            1.   Counsel and parties or client representatives with full settlement authority
 7   for each party must be immediately available by telephone between the hours of
 8   9:30 a.m. and 12:30 p.m. on April 24, 2020.
 9            2.   Throughout this window of time, the Court will initiate separate, confidential
10   calls with Plaintiff and Defendant, respectively. Each party must provide the Court with a
11   single phone number to use to initiate these calls, with both counsel and parties or
12   representatives already conferenced in and ready to engage in settlement discussions.
13   Counsel must contact the Court at efile_goddard@casd.uscourts.gov no later than
14   April 21, 2020 to provide each party’s preferred phone number for the ENE and CMC, and
15   any other necessary call-in information for the Court (i.e., conference line passcodes).
16            3.   All participants shall be prepared to devote their full attention to this
17   proceeding as if they were attending in person, i.e., cannot be driving while speaking to the
18   Court.
19            4.   If the case does not settle through the telephonic ENE process, the Court will
20   hold the CMC on its chambers teleconference line at 1-877-873-8018 after concluding the
21   ENE calls. If and when the Court determines settlement is not possible, the Court will
22   notify counsel for each side to call in to the teleconference line for the CMC at the
23   appropriate time. Counsel must use the access code 8367902 to join the CMC.
24
25
26   1
      CJO #18 is available on the Court website at
27   https://www.casd.uscourts.gov/_assets/pdf/rules/Order%20of%20the%20Chief%20Judge
     %2018.pdf.
28

                                                   2
                                                                               3:19-cv-2307-JAH-AHG
 1         5.     All dates, deadlines, procedures, and requirements set forth in the Court’s
 2   Order Setting ENE and CMC (ECF No. 7) remain in place, except as explicitly modified
 3   by this order.
 4         IT IS SO ORDERED.
 5   Dated: April 8, 2020
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                3
                                                                           3:19-cv-2307-JAH-AHG
